ANNEXE N°11
A LA CONVENTION DE CONCESSION MINIERE POUR LA PRODUCTION DE
BAUXITE ET D’ALUMINE DE DIAN-DIAN DU 21 JUILLET 2001 ENTRE LA
REPUBLIQUE DE GUINEE ET LA SOCIETE « ROUSSKI ALUMINI MANAGEMENT »

ENTRE

La République de Guinée, ci-aprés dénommée « I’Etat », représentée par Mr. Mohamed Lamine
FOFANA, Ministre des Mines et de la Géologie, diment habilité aux fins du présent,
d’une part,

et

la société « United Company RUSAL — Trading House » (anciennement dénommée « Rousski
Alumini Management »), régie par la législation de la Féderation de Russie, ci-aprés dénommée
« PInvestisseur », représentée par Mr. Vladislav SOLOVIEV, agissant en vertu de la procuration
du Directeur Général, Mr. Roman BERSTENEV,

d’autre part,

L’Etat et I’Investisseur étant ci-aprés dénommés individuellement « la Partie » et conjointement « les
Parties »,

Aprés les consultations, les Parties, tenant compte de leur volonté commune de réaliser le projet Dian
Dian dans les délais raisonnables, ont négocié et signé cette Annexe qui fait partie intégrante de la
Convention de concession miniére pour la production de bauxites et d’alumine de Dian-Dian signée
le 21 juillet 2001 entre la République de Guinée et la société « Rousski Alumini Management » (ci-
aprés désignée « la Convention»).

Article 1: Chronogramme de réalisation du projet

L’Investisseur s’ engage 4 réaliser le projet Dian-Dian en conformité avec le chronogramme joint a la
présente Annexe et faisant partie intégrante 4 la Convention. Ce nouveau chronogramme remplace
entiérement le chronogramme précédent et contenu dans I’ Annexe n°9 a la Convention, pour ce qui
conceme les éléments non encore réalisés.

L’Etat s’engage 4 accorder a I’Investisseur toute assistance nécessaire conforme aux dispositions
légales en vigueur pour la mise en ceuvre dudit chronogramme en conformité avec la présente
Annexe. L’Etat fera, de bonne foi, des efforts raisonnables afin d’apporter a |’Investisseur, les appuis
nécessaires au prés des tiers impliqués dans les négociations des contrats visés A l’article 3 ci-
dessous.

Article 2: Description du projet
Les Parties sont convenues de modifier l’article 2 de la Convention de la fagon suivante :

«Le projet faisant l’objet de la présente convention comprend |’ exploitation des réserves de bauxite
des gisements de concessions Dian-Dian aux fins de I’extraction de la bauxite et de la production

alumine.
Le activités du projet se dérouleront en phases successives ci-aprés : wy
Premiére phase :

a) Pélaboration des études de faisabilité et d’évaluation de Pimpact environnemental et
social du projet pour une production de 9 000 000 tonnes de bauxite par an pour couvrir
les besdins d’exportations et de production d’alumine, avec possibilité d'extension jusqu’a
12 000 000 tonnes de bauxite par an;

b) Ja construction d’une mine de bauxite pour une production de 3 000 000 tonnes de bauxite
par an destinées a l’exportation ;

c) Vélaboration des études de faisabilité et d’évaluation de Vimpact environnemental et
social d’une usine d’alumine modulaire d’une capacité de 1,2 millions de tonnes par an
avec possibilité d’ extension jusqu’a 2,4 millions de tonnes par an.

Cette premiére phase devra étre réalisée avant le 31 décembre 2015.

Deuxiéme phase :

L’extension de la capacité de la mine de bauxite pour une production de 6 000 000 tonnes de
bauxite par an destinées a l’exportation.

Cette deuxiéme phase devra étre réalisée avant le 31 décembre 2019.

a) La construction d’une usine modulaire d’alumine d’une capacité initiale de 1 200 000
tonnes par an.

b) L'extension de la mine de bauxite pour satisfaire les besoins de I'usine d'alumine.

Cette troisiéme phase devra étre réalisée avant le 31 décembre 2019.

Extension optionnelle, pour I’Investisseur, de la capacité de l’usine d’alumine selon les
possibilités économiques offertes par le marché de 1,2 millions de tonnes par an a 2,4
millions de tonnes par an avec P’accroissement nécessaire de la capacité de production de
bauxite.

Cette quatriéme phase devra étre réalisée avant le 31 décembre 2021.

Article 3 : Utilisation des infrastructures de PEtat

Aux fins de la réalisation du Projet tel que décrit a I’article 2 ci-dessus et en exécution des
dispositions de I’article 10.2 de la Convention, l’Etat accorde par la présente a 1’Investisseur le droit
Wutiliser les infrastructures de l’ANAIM (Agence Nationale d’Aménagement des Infrastructures
Miniéres) dans la région Boké (chemin de fer, port de Kamsar) pour la totalité de la durée de la
Convention.

Pour ce faire, I’Investisseur devra entreprendre sans délai une étude déterminant les conditions
utilisation ¢ infrastructures existantes de l7ANAIM dans la région de Boké (chemin de fer, port

de Kamsar), LE |
Les conclusions de cette étude devraient étre présentées a |’Etat au plus tard trois mois aprés la
signature de la présente annexe.

Les contrats appropriés devront étre signés au plus tard quatre mois 4 compter de la présentation des
conclusions.

L’Etat s’engage & faciliter la négociation et la conclusion des contrats appropriés visés ci-dessus
aussi bien avec le propriétaire qu’avec les autres utilisateurs desdites infrastructures.

Article 4 : Dispositions finales

L’Investisseur garantit que les engagements contenus dans la présente Annexe et le chronogramme,
notamment les études et travaux prévus aux articles 2 et 3 ci-dessus ainsi que leurs délais de
réalisation seront respectés.

Les parties admettent, en conformité avec les dispositions pertinentes de la Convention de base,
qu’en cas de manquement grave des engagements de I’Investisseur, la République de Guinée a le
plein droit de résilier ladite Convention.

La présente annexe et les engagements des parties qui y sont inclus ne sont ni cessibles ni
transférables sans l'accord préalable de I'Etat. La procédure suivante doit étre Tespectée : a) une
notification de cession/transfert doit étre envoyée par l’Investisseur a l’Etat; b) dans un délai de 60
(soixante) jours aprés réception de la notification I’Etat fera connaitre sa décision; c) la décision de
refus doit étre motivée; d) le silence gardé plus de 60 (soixante) jours vaut décision d’acceptation.

Tous les termes et définitions utilisés dans la présente Annexe auront la signification qui leur est
attribuée par la Convention.

En cas de retard dans la signature des contrats prévus a I’article 3 ci-dessus, les délais d’exécution
des obligations de I’ Investisseur prévues par la présente Annexe seront prolongés respectivement.

La présente Annexe est établie en quatre exemplaires, fait partie intégrante de la Convention et
entrera en vigueur aprés son approbation interne par la société UC Rusal Ple. En cas oi la présente
Annexe ne sera pas ratifiée et promulguée conformément a la législation de la République de Guinée
dans les quatre mois suivant sa signature, les délais d’exécution des obligations de l’Investisseur
prévues par la présente Annexe seront prolongés respectivement. Pour le - les Parties s’engagent

a respecter leurs obligations en attendant la ratification et la eA
Fait a Paris le ae 12 / 2012

Pour l’Etat
République de Guinée

Ministre des Mines et de la Géologie

Pour l’Investisseur
UC RUSAL = ii House

Ny

{/ /

Mr. Vibdislav SPLOVIEV
CAB Z 7

Man re par procuration
Chronogramme de la réalisation du projet Dian-Dian en République de Guinée, Annexe 1

Désignation des travaux, objets, capacités

L'élaboration des études de faisabilité et d'évaluation de l'impact environnemental et social du
projet pour une production de 9 000 000 tonnes de bauxite par an pour couvrir les besoins
[d’exportations et de production d’alumine, avec possibilité d'extension jusqu’a 12 000 000 tonnes
de bauxite par an

|L'approbation de l'étude de faisabilité et de l’évaluation enyironementale et sociale par le
Gouvernement

La construction d'une mine de bauxite pour une production de 3 Mt de bauxite par an destinées &
exportation

L’extension de Ia mine de bauxite pour une production de 6 Mt de bauxite par an destinées A
"exportation

L'Gaboration des études de faisabilité et d’évaluation de Vimpact cnvironnemental et social d'une
usine d’alumine modulaire d'une capacité de 1,2 millions de tonnes par an avec possibilité

"extension jusqu’i 2,4 millions de tonnes par an. Le calendrier de construction et
d'investissement peut étre modifié compte tenu des études de faisabilité

Pour I'Etat Pour I'investisseur
a
Mandatalro par procur ation

V
ln

Ministre des Mines ot de fa Géologle

